Citation Nr: 0027650	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318. 

3.  Basic eligibility for Survivors'/Dependants' Educational 
Assistance under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from October 1942 to November 1943.  He died 
on May 17, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The claims folder contains a VA Form 10-7132, Patient or 
Member Status Change, that reports the veteran was admitted 
to a VA hospital in Kerrville, Texas, on May 16, 1968, and 
that he died there on May 17, 1968.  The claims folder also 
contains a VA Form 21-526, Veteran's Application for 
Compensation or Pension, dated May 17, 1968, that indicates 
the veteran sought service connection for "anasarco."  That 
form was not filed until May 20, 1968, at which time the 
veteran had already passed away from what was identified on 
the death certificate as infarction of the lung due to 
emphysema.  

The Board notes that the claims folder does not contain any 
medical records from the VA hospital at which the veteran 
passed away, and it does not appear that the RO requested 
copies of medical records prepared incident to the veteran's 
terminal hospitalization at that facility.  In this regard, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is some duty to 
assist a claimant in the completion of an application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  There is also a duty to obtain records that 
are in the possession of the VA.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Accordingly, further appellate consideration will be deferred 
and the case matter is REMANDED to the RO for the following 
action:  

The RO should attempt to obtain and 
associate with the claims folder the 
medical records from the VA medical 
facility in Kerrville, Texas, with regard 
to the veteran's terminal hospitalization 
beginning May 16, 1968.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



